Order

PER CURIAM.
Ervin Turner appeals his jury convictions for two counts of first-degree child molestation, for which he was sentenced to two five-year prison terms. Turner says the trial court plainly erred in allowing the State to solicit testimony to show his bad character.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).